DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 03/07/2022, to the Non-Final Office Action mailed on 12/14/2021. 
Claims 3, 4, 10, 13, 14 and 20 are amended. claims 3, 4, 10, 13, 14 and 20 are cancelled. Claims 1, 2, 5-9, 11, 12, and 15-19 are pending and addressed below.
Applicant’s amendment to the claims has overcome rejections under USC 112 to the claims, previously set forth in the Non-Final Office Action.





















Claim Rejections - 35 USC § 103
Claims 1-2, 5, 8, 11-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL Anil et al (US 20210013948), hereinafter AGIWAL, in view of YUAN; Fang et al (US 20210058998), hereinafter Yuan.
Regarding claims 1 and 11, AGIWAL teaches, a method for / a user equipment (UE) of transmitting secondary cell (SCell) beam failure recovery request (BFRQ) information in a beam failure recovery (BFR) procedure performed by a user equipment (UE) (AGIWAL: Title), the method comprising: 
receiving, from a base station (BS), at least one scheduling request (SR) resource configuration and at least one SR configuration (AGIWAL: [68], [78]-[79], teaches UE receives from gNB configures SR configuration and SR resource configuration),
triggering a first SR-for-BFR procedure for requesting an uplink (UL) resource for an SR- for-BFR transmission according to a first of the at least one SR configuration (AGIWAL: [85]-[86], teaches triggering a “SR for BFR” using previously received SR configuration and SR resource configuration, to request for an UL grant), 
wherein one of the at least one SR resource configuration indicates a first physical uplink control channel (PUCCH) resource including at least the SR-for-BFR transmission (AGIWAL: [79] teaches SR resource configuration indicates PUCCH resource used for BFR). 
AGIWAL does not expressly teach, in a case that the first PUCCH resource overlaps a second PUCCH resource including at least an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission.
However, in the same field of endeavor, Yuan teaches, in a case that the first PUCCH resource overlaps a second PUCCH resource including at least an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission (Yuan: [78]-[85], teaches transmitting SR-for-BFR information combined with a UCI, in line with Spec [66] for the support of the limitation, during PUCCH resource collision of SR-for-BFR and various types of UCI (e.g. another SR, HARQ or CSI). Further, teaches a bit field in the combined UCI PUCCH indicating SR-for-BFR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/UE to include that in a case that the first PUCCH resource overlaps a second PUCCH resource including at least an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).
With respect to claim 11, Agiwal further teaches, the UE comprising: a processor, for executing computer-executable instructions (Agiwal: Fig. 26, 2610 controller), and 18a non-transitory machine-readable medium, coupled to the processor, for storing the computer- executable instructions (Agiwal: Fig. 26, 2630 memory).

Regarding claims 2 and 12, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL further teaches, wherein each of the at least one SR resource configuration includes an SR resource identity (Agiwal: [73], [80] teaches SR identifiers for SR configurations).
Regarding claims 5 and 15, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL does not expressly teach, wherein the SR-for-BFR transmission is prioritized over the SR transmission.
However, in the same field of endeavor, Yuan teaches, wherein the SR-for-BFR transmission is prioritized over the SR transmission (Yuan: [79] “As another option, it is also possible to adopt priority based transmission. For example, it may pre-define priorities of the SR and the BFR as any of 1) SR>BFR or 2) BFR>SR and the BFR-PUCCH is transmitted only if it has a higher priority than the SR.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein the SR-for-BFR transmission is prioritized over the SR transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).


Regarding claims 8 and 18, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL does not expressly teach, wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report.
However, in the same field of endeavor, Yuan teaches, wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report (Yuan: “Collision Case 2—Hybrid Automatic Repeat reQuest (HARQ) and BFR-PUCCH” and “Collision Case 3—HARQ/SR/Channel State Information (CSI) and BFR-PUCCH”, [0085] “Based on these collision rules, the collision of the BFR with other control information could be address.”, teaches UCI includes HARQ and CSI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/UE to include wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Yuan, as applied to the rejection of claim 1 above, and further in view of KYUNG Gyu Bum et al (US 20200314722), hereinafter KYUNG.
Regarding claims 6 and 16, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 5 and 15.
AGIWAL and Yuan do not expressly teach, wherein in a case that the UCI includes at least the payload of bits for the SR-for-BFR transmission, the first PUCCH resource is conformed to a transmission structure of PUCCH format 0 or format 1.
However, in the same field of endeavor, KYUNG teaches, wherein the first PUCCH resource and the third PUCCH resource are conformed to a transmission structure of PUCCH format 0 or format 1 (KYUNG: [11] teaches PUCCH format 0 for BFR SR with HARQ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein in a case that the UCI includes at least the payload of bits for the SR-for-BFR transmission, the first PUCCH resource is conformed to a transmission structure of PUCCH format 0 or format 1.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery method in order to achieve increase system capacity for high band 5G wireless system (KYUNG: [4]-[5]).
Regarding claims 7 and 17, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL and Yuan do not expressly teach, wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4.
However, in the same field of endeavor, KYUNG teaches, wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4 (KYUNG: [147] teaches the well-known knowledge in 3GPP that “Various PUCCH formats (e.g., the PUCCH formats 0 to 4) can be used for the UCI elements” combined with BFR-SR.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery method in order to achieve increase system capacity for high band 5G wireless system (KYUNG: [4]-[5]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Yuan, as applied to the rejection of claim 1 above, and further in view of NPL (3GPP 38.213 V15.2.0, NR, Physical layer procedures for control, 2018-06), hereinafter NPL-1.
Regarding claims 9 and 19, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL and Yuan do not expressly teach, wherein: the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration.
However, in the same field of endeavor, NPL-1 teaches, wherein: the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration (NPL-1: 9.2.5.1 “UE procedure for multiplexing HARQ-ACK or CSI and SR in a PUCCH” pages 57-58, gives the formula log2[K + 1] bits for normal SR. The same formula can be applied to “SR for BFR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include that the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a 5G-NR system conforming to 3GPP spec for a new SR design.


















Response to Arguments
Applicant’s arguments filed on 03/07/2022 with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, U.S. Publication No. 20220158794 - MULTIPLEXING OF PUCCH FOR BEAM FAILURE RECOVERY AND OTHER SIGNALS.
KANG, U.S. Publication No. 20220124777 - METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472